Exhibit 10.20

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*****],
HAS BEEN OMITTED BECAUSE ZIOPHARM ONCOLOGY, INC. HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO ZIOPHARM
ONCOLOGY, INC. IF PUBLICLY DISCLOSED.

Fifth Amendment to Research and Development Agreement

This Fifth Amendment to Research and Development Agreement (this “Fifth
Amendment”) is made as of October 22, 2019 (the “Fifth Amendment Effective
Date”), by and among THE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER CENTER
(“UTMDACC”), a member institution of THE UNIVERSITY OF TEXAS SYSTEM (“SYSTEM”),
and ZIOPHARM ONCOLOGY, INC., a Delaware corporation (“ZIOPHARM”).

WHEREAS, UTMDACC are ZIOPHARM are parties to that certain Research and
Development Agreement, dated August 17, 2015, as previously amended (the “MDACC
Research Agreement”); and

WHEREAS, UTMDACC and ZIOPHARM have a mutual interest in amending the MDACC
Research Agreement as follows with respect to payment for the funding of
RESEARCH PROGRAMS, permitting the use of funds allocated under the MDACC
Research Agreement to another agreement and extending the TERM of the MDACC
Research Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and of other valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as of the Fifth Amendment Effective Date as follows:

1.    A new subsection (F) shall be placed after Subsection (E) under
Section 5.2 and shall read:

“(F) ZIOPHARM, at its sole discretion, shall have the option to use up [***] of
funds previously committed under this AGREEMENT to fund [***]

2.    A new subsection (G) shall be placed after Subsection (F) under
Section 5.2 and shall read:

(G) “Under the terms of this AGREEMENT and the 2019 Research and Development
Agreement by and between ZIOPHARM and UTMDACC dated October 22, 2019 (“2019
AGREEMENT”), ZIOPHARM’s funding commitment to the DEVELOPMENT COSTS under this
AGREEMENT may be used to fund the “DEVELOPMENT COSTS” as defined and agreed
under the 2019 AGREEMENT, as well as any expenditures incurred and actually paid
by ZIOPHARM in support of the TCR-T PROGRAM (as defined in the 2019 AGREEMENT),
including rent for the LEASED FACILITY (as defined in the 2019 AGREEMENT) and
any amounts paid to third party contractors and/or any build-out costs for the
LEASED FACILITY. ZIOPHARM shall provide UTMDACC with all documentation
substantiating all such expenditures as reasonably requested by UTMDACC.

 

1



--------------------------------------------------------------------------------

3.    Section 9.1, TERM OF THE AGREEMENT is hereby deleted and replaced with the
following:

“9.1 TERM OF THE AGREEMENT. The term of this AGREEMENT (the “TERM”) shall
commence on the EFFECTIVE DATE and expire on December 31, 2026, unless earlier
terminated pursuant to this Section 9 or as otherwise provided in this
AGREEMENT, or extended pursuant to mutual written agreement.”

4.    This Fifth Amendment amends the terms of the MDACC Research Agreement as
expressly provided above, and the MDACC Research Agreement, as so amended and
including all of its other terms and provisions that are not amended, remains in
full force and effect.

5.    Capitalized terms used but not defined herein shall have the meanings set
forth in the MDACC Research Agreement. The validity, performance, construction,
and effect of this Fifth Amendment shall be governed by and construed under the
substantive laws of the State of New York, without regard to conflicts of law
rules that would cause the application of the laws of another jurisdiction. This
Fifth Amendment may be executed in counterparts, all of which taken together
shall be regarded as one and the same instrument.

{Signature page follows}

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be duly
executed by their respective authorized officers as of the date first above
written.

 

The University of Texas M.D. Anderson Cancer Center By:  

/s/ Ben Melson

Name:   Ben Melson Title:   Senior Vice President and Chief Financial Officer
Ziopharm Oncology, Inc. By:  

/s/ Robert Hadfield

Name:   Robert Hadfield Title:   General Counsel